Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed 06/01/2022 has been entered and carefully considered.
Claims 16-20 have been amended.
Claims 1-15 have been withdrawn.
Election/Restrictions
Applicant’s election without traverse of group II (claims 16-20) in the reply filed on 02/09/2022 is acknowledged.
Claims 1-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. 
Election was made without traverse in the reply filed on 02/09/2022.
	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Hyun Jong Park on 06/08/2022.
The application has been amended as follows:
In claims:
Claims 1-15 have been cancelled.
Reasons for Allowance
Claims 16-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claim 16 is allowable over the prior art of record because none of the prior art teach obtain a first angle  formed at the positioning module between the first beacon and the second beacon, a second angle formed at the positioning module between the first beacon and the third beacon, and a third angle formed at the positioning module between the second beacon and the third beacon; preparing three datasets, each dataset containing a set of coordinates of points of a circle defined by coordinates of the two beacons among said three beacons and the obtained angle between said two beacons; and comparing the three datasets to identify a coordinate of a point that exists in all of the three datasets as a current position of the positional module. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Claims17-20 are considered allowable based on their respective dependence on allowed claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862